Exhibit 10.28.1

AMENDMENT TO

AMENDED AND RESTATED PURCHASER’S RIGHTS AND VOTING AGREEMENT

DATED AS OF APRIL 17, 2012

between

MIDDLEFIELD BANC CORP.

and

BANK OPPORTUNITY FUND LLC

Dated as of August 23, 2012



--------------------------------------------------------------------------------

This AMENDMENT TO THE AMENDED AND RESTATED PURCHASER’S RIGHTS AND VOTING
AGREEMENT, dated as of August 23, 2012 (this “Amendment”), is entered into by
and between Middlefield Banc Corp., an Ohio corporation (the “Company”), Bank
Opportunity Fund LLC, a Delaware limited liability company (the “Purchaser”) ,
and each of the Persons listed on Schedule I attached hereto, each of whom
currently serves as an officer or as a director of the Company (each, an
“Existing Shareholder” and collectively, the “Existing Shareholders”).

RECITALS

WHEREAS, the Company and the Purchaser are parties to the Stock Purchase
Agreement, dated as of August 15, 2011, as amended (the “Stock Purchase
Agreement”), pursuant to which the Company has agreed to issue and sell, and the
Purchaser has agreed to purchase, shares of the Company’s Common Stock, without
par value (the “Common Stock”), and in connection therewith, the Company, the
Purchaser and the Existing Shareholders entered into the Purchaser’s Rights and
Voting Agreement, dated as of August 15, 2011, as amended and restated by the
Amended and Restated Purchaser’s Rights and Voting Agreement, dated as of
April 17, 2012 (as amended and restated, the “Original Agreement”).

WHEREAS, the Company and the Purchaser are entering into on this date the Sixth
Amendment to Stock Purchase Agreement, pursuant to which they are amending the
Stock Purchase Agreement, and in connection therewith, the Company, the
Purchaser, and the Existing Shareholders signatory hereto, which together
represent the holders of a majority of the Shareholder Shares (as defined below)
now outstanding, desire to amend the Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, the Parties agree as
follows:

1. Article I, Section 1.01 of the Agreement is hereby deleted in its entirety
and the following new Section 1.01 is inserted in place thereof:

Section 1.01 Agreement to Vote. The Purchaser, as a holder of Common Stock,
hereby agrees to vote for so long as one director designated by Purchaser is
serving on the Board pursuant to Section 2.02 hereof: (a) all of the shares of
Common Stock registered in its name and (b) as of the date of any given vote,
any other voting securities (or voting rights associated with any other
securities) of the Company that the Purchaser holds (hereinafter collectively
referred to as the “Purchaser Shares”) at regular and special meetings of the
Company’s shareholders (or by written consent) in accordance with the provisions
of this Agreement. Subject to Section 5.03 hereof, for as long as the Existing
Shareholder is serving as an employee or director of the Company or of a
subsidiary bank of the Company, each Existing Shareholder agrees to vote:
(x) all of the shares of Common Stock registered in its name and (y) as of the
date of any vote, any other voting securities (or voting rights associated with
any other securities) of the Company that such Existing Shareholder holds
(hereinafter collectively referred to as the “Shareholder Shares”) at regular
and special meetings of the Company’s shareholders (or by written consent) in
accordance with the provisions of this Agreement. For purposes of this
obligation on the part of Existing Shareholders, the term Existing Shareholder
includes any Affiliate of the Existing Shareholder. The Purchaser Shares and
Shareholder Shares are collectively referred to herein as the “Shares.”



--------------------------------------------------------------------------------

2. Article II, Section 2.02 of the Agreement is hereby modified to change the
heading to read in its entirety as “Election of One Director; Board
Representation.”

3. The second sentence of Article IV, Section 4.03 of the Agreement is hereby
modified to change the word “directors” in the second instance thereof to
“director”.

4. The second sentence of Article IV, Section 4.04(a) of the Agreement is hereby
modified to change the word “directors” to “director”.

5. Article V, Section 5.01, clause (d) is hereby amended by deleting the words
“twenty-fifth” and inserting in the place thereof the word “twelfth”.

6. Article IV, Section 4.05 is hereby deleted in its entirety and the following
new Section 4.05 is inserted thereof:

Section 4.05 Legend on Share Certificates. Each certificate representing any
shares of the Company’s capital stock subject to this Agreement, and any
certificates representing shares of the Company’s capital stock which may be
issued in the future to Existing Shareholders or to the Purchaser and transfers
of shares for which an Adoption Agreement is required by the terms of
Section 5.03, shall be endorsed by the Company with a legend reading
substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

7. Article V, Section 5.03 is hereby amended by adding the following clause at
the end of such Section:

This Agreement, and the rights and obligations of the Existing Shareholders
hereunder, shall be transferred to all Persons, other than Exempt Transferees
(as defined below), to which Shareholder Shares are transferred in accordance
with this Agreement by an Existing Shareholder and, notwithstanding anything to
the contrary in this Agreement, no transfer of Shareholder Shares (other than
any acquisition of such shares by the Purchaser) by any Existing Shareholder
other than to an Exempt Transferee shall be effective unless the transferee
shall have executed and delivered an Adoption Agreement substantially in the
form attached hereto as Exhibit A. For purposes of this Agreement, an “Exempt
Transferee” is any purchaser of Shareholder Shares that is not a Related Party
of the transferor and purchases the Shareholder Shares in an open-market
transaction through a FINRA-registered broker-dealer. A “Related Party” is any
Affiliate of the transferor, any officer, director, employee or Affiliate of the
Company or any of its subsidiaries, any individual that is related by blood,
marriage or adoption to any of the foregoing individuals or any entity in which
any such Persons owns any beneficial interest.

 

2



--------------------------------------------------------------------------------

8. Except as expressly amended hereby, the terms and provisions of the Agreement
remain in full force and effect in all respects, and are expressly incorporated
by reference in this Amendment. In the event of a conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment will prevail.

9. A facsimile or electronic copy of any counterpart of this Amendment with a
signature of a Party hereto shall be given the same legal effect as the
original.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

COMPANY: MIDDLEFIELD BANC CORP. By:  

/s/ Thomas G. Caldwell

Name:   Thomas G. Caldwell Title:   President and Chief Executive Officer
PURCHASER: BANK OPPORTUNITY FUND LLC By:   Bank Acquisitions LLC,   its managing
member

By:  

/s/ Richard J. Perry, Jr.

Name:   Richard J. Perry, Jr. Title:   Managing Member

[Signature Page to Amendment to Amended and Restated Purchaser’s Rights and
Voting Agreement]



--------------------------------------------------------------------------------

EXISTING SHAREHOLDERS:

 

Thomas G. Caldwell

 

Richard T. Coyne

 

James R. Heslop, II

 

Eric W. Hummel

 

Kenneth E. Jones

 

James J. McCaskey

 

William J. Skidmore

 

Robert W. Toth

 

Carolyn J. Turk

 

Jay P. Giles

 

Donald L. Stacy

 

Teresa M. Hetrick

 

Alfred F. Thompson, Jr.



--------------------------------------------------------------------------------

SCHEDULE I

EXISTING SHAREHOLDERS

 

SHAREHOLDER NAME

   SHARES OF COMMON STOCK  

Directors

  

Thomas G. Caldwell

Director, President, and Chief Executive Officer

     14,042   

Richard T. Coyne

Director and Chairman of the Board

     6,044   

James R. Heslop, II

Director, Executive Vice President, and Chief Operating Officer

     5,588   

Eric W. Hummel

Director

     3,226   

Kenneth E. Jones

Director

     5,888   

James J. McCaskey

Director

     2,269   

William J. Skidmore

Director

     3,887   

Robert W. Toth

Director

     16,839   

Carolyn J. Turk

Director

     8,962   

Officers

  

Jay P. Giles

Senior Vice President and Senior Loan Officer

     1,537   

Donald L. Stacy

CFO and Treasurer

     2,141   

Teresa M. Hetrick

Senior Vice President — Operations/Administration

     207   

Alfred F. Thompson, Jr.

Vice President/Loan Administration

     268   